                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RYAN DuBOISE, et al.,                        )
                                             )
                      Plaintiffs,            )
                                             )
               v.                            )       Case No. 1:18-cv-08-SPB
                                             )
MICHAEL OVERMYER, et al.,                    )
                                             )
                      Defendants.            )



                                    MEMORANDUM ORDER

       This prisoner civil rights action was received by the Clerk of Court on January 8, 2018

and was referred to the undersigned, then a United States Magistrate Judge, for report and

recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules

72(C) and (D) the Local Civil Rules of Court. On February 2, 2018, the complaint of Plaintiffs

Ryan DuBoise (“DuBoise”) and Michael Overmyer (“Overmyer”) was filed. ECF No. 10.

       Defendants filed the instant motions to dismiss on May 2, 2018. ECF No. 26. Plaintiffs

filed a response and brief in opposition to the motion on July 12, 2018. ECF Nos. 43, 44.

       On September 14, 2018, the undersigned was sworn in as a United States District Judge.

This action was reassigned to the undersigned, as presiding judge, on September 18, 2018, and

was subsequently assigned to United States Magistrate Judge Richard A. Lanzillo for all pretrial

proceedings on September 27, 2018.

       On October 3, 2018, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that the Defendants’ motion to dismiss be granted

and that the complaint be dismissed without prejudice to be amended. ECF No. 50. Objections

to the R&R were originally due on October 22, 2018. By order entered on October 30, 2018,


                                                 1
however, DuBoise’s deadline for filing objections was extended to November 30, 2018. To date,

no objections have been filed by either Plaintiff.1

        After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:

        AND NOW, this 20th day of December, 2018;

        IT IS ORDERED that the Defendants’ motions to dismiss (ECF No. [26]) is GRANTED,

and the Complaint is DISMISSED without prejudice to Plaintiffs’ right to file an amended

complaint on or before January 11, 2019. In the event Plaintiffs fail to file an amended pleading

within the aforesaid deadline, this dismissal shall be converted to a dismissal with prejudice, and

the case shall be closed.

        IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on October 3, 2018 (ECF No. [50]), is adopted as the opinion of the court.



                                                            /s/ Susan Paradise Baxter
                                                            SUSAN PARADISE BAXTER
                                                            United States District Judge




1
 The Court notes that a copy of the Report and Recommendation was mailed to Keys at his address of record on
October 4, 2018; however, the mailing was returned to the Court on October 30, 2018 with the notation “Not
Deliverable as Addressed, Unable to Forward.”

                                                       2
